  Case 5:21-cv-05158-TLB Document 2                Filed 09/10/21 Page 1 of 16 PageID #: 4




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


REBECCA NELLE, as mother and next friend of
B.N., a minor                                                                         PLAINTIFF

vs.                                    NO. 5:21-CV-05158-TLB

HUNTSVILLE SCHOOL DISTRICT                                                          DEFENDANT

                                          COMPLAINT

       Comes now the Plaintiff, Rebecca Nelle, as mother and next friend of B.N., a minor under

the age of 18 years, and for her cause of action against the Huntsville School District, states as

follows:

       1.      This cause of action arises from: (i) the Defendant’s deliberate indifference to, and

actual knowledge of sexual harassment (including sexual assault) of multiple students; (ii)

Defendant’s failure to promptly and properly investigate reports of sexual harassment; and (iii) the

existence of a hostile educational environment which effectively denied B.N., a minor, from access

to educational opportunities. In fact, the Defendant forced B.N. and other children who were

sexually assaulted to go back to class without any punishment on their abusers causing those that

were sexually assaulted to be fearful of retaliation and retribution.

       2.      Plaintiff Rebecca Nelle is the mother and next friend of B.N., a minor who is under

the age of 18 years of age, and is a student at Huntsville School District who is the victim in this

cause of action. The name of B.N. can be filed in another pleading or document to be filed under

seal with the Court or as directed by the Court. To disclose the name of B.N. would potentially

subject B.N. to ridicule, retaliation, and even harm.




                                                  1
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 2 of 16 PageID #: 5
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 3 of 16 PageID #: 6
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 4 of 16 PageID #: 7
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 5 of 16 PageID #: 8
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 6 of 16 PageID #: 9
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 7 of 16 PageID #: 10
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 8 of 16 PageID #: 11
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 9 of 16 PageID #: 12
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 10 of 16 PageID #: 13
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 11 of 16 PageID #: 14
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 12 of 16 PageID #: 15
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 13 of 16 PageID #: 16
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 14 of 16 PageID #: 17
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 15 of 16 PageID #: 18
Case 5:21-cv-05158-TLB Document 2   Filed 09/10/21 Page 16 of 16 PageID #: 19
